Exhibit 10.3

US ECOLOGY, INC.

RESTRICTED SHARE AGREEMENT

THIS RESTRICTED SHARE AGREEMENT is entered into as of _________ (the “Grant
Date”), between US Ecology, Inc., a Delaware corporation (the “Company”), and
________ (the “Grantee”).

WHEREAS, the Company has adopted the US Ecology, Inc. Omnibus Incentive Plan
(the “Plan”) pursuant to which Restricted Shares may be granted; and 

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined that it is in the best interests of the Company and
its stockholders to grant the award of Restricted Shares provided for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Restricted Shares.

Pursuant to Section 6.5 of the Plan, the Company hereby grants to the Grantee an
Award of            Restricted Shares (the “Award”). The Restricted Shares
granted pursuant to the Award shall be administered by the Company or its
designated agent and shall be subject to the execution and return of this
Agreement by the Grantee (or the Grantee’s estate, if applicable) to the Company
as provided in Section 5 hereof.  Capitalized terms that are used but not
defined herein have the meanings ascribed to them in the Plan.

2. Restrictions on Transfer.

Except as permitted by the Committee in accordance with Section 13 of the Plan,
no Restricted Share or other right or interest of the Grantee hereunder shall be
pledged, encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of the Grantee to, any party, other than the Company or
any Subsidiary, or assigned or transferred by the Grantee otherwise than by will
or the laws of descent and distribution, and all rights hereunder shall be
exercisable during the lifetime of the Grantee only by the Grantee or his or her
guardian or legal representative.

3. Lapse of Restrictions Generally.

Except as provided in Section 4 hereof, the Restricted Shares granted hereunder
shall vest as follows:

·



            of the Restricted Shares shall vest on January 1, 2020;

·



            of the Restricted Shares shall vest on January 1, 2021; and

·



            of the Restricted Shares shall vest on January 1,  2022.  

 

In each case, the Restricted Shares shall be settled as soon as reasonably
practicable, and in no event more than thirty (30) days following the vesting
date.

4. Effect of Certain Terminations of Employment.

If the Grantee’s employment is terminated at any time (i) due to the Grantee’s
death or Disability; or (ii) within eighteen (18) months following a Change in
Control, by the Company or a Subsidiary without Cause or by the Grantee for Good
Reason, all Restricted Shares which have not vested in accordance with Section 3
shall vest as of the date of such termination and shall be settled as soon as
reasonably practicable thereafter, and in no event more than thirty (30) days
following the vesting date.  Upon the Grantee’s termination of employment for
any other reason, the unvested portion of the Restricted Shares shall be
forfeited with no compensation due to the Grantee.



 

--------------------------------------------------------------------------------

 



5. Execution of Award Agreement.

The Restricted Shares granted to the Grantee pursuant to the Award shall be
subject to the Grantee’s execution and return of this Agreement to the Company
or its designee (including by electronic means, if so provided) no later than
the earlier of (i) April 2, 2019; and (ii) the date that is immediately prior to
the date that the Restricted Shares vest pursuant to Section 3 or 4 hereof (the
“Grantee Return Date”); provided that if the Grantee dies before the Grantee
Return Date, this requirement shall be deemed to be satisfied if the executor or
administrator of the Grantee’s estate executes and returns this Agreement to the
Company or its designee no later than ninety (90) days following the Grantee’s
death (the “Executor Return Date”). If this Agreement is not so executed and
returned on or prior to the Grantee Return Date or the Executor Return Date, as
applicable, the Restricted Shares evidenced by this Agreement shall be
forfeited, and neither the Grantee nor the Grantee’s heirs, executors,
administrators and successors shall have any rights with respect thereto.

6.  Delivery of Restricted Shares.

The Company may settle vested Restricted Shares by providing the Grantee with
either evidence of book entry Shares or stock certificates with respect to such
vested Restricted Shares, with the form of settlement to be determined by the
Company in its sole discretion. 

7. Stockholder Rights.

The Grantee shall have all rights as a stockholder with respect to any
Restricted Shares (including, without limitation, any voting, dividend or
derivative or other similar rights).

8. No Right to Continued Service.  

Neither the Plan nor this Agreement shall be construed as giving the Grantee any
right to be retained in the employ or service of the Company or any Subsidiary.

9. Withholding of Taxes.

The Grantee must make appropriate arrangements for the payment of any taxes
relating to the Restricted Shares granted hereunder. The Company is authorized
to withhold from any payment relating to the Restricted Shares, including from a
distribution of Shares or any payroll or other payment to the Grantee, amounts
of withholding and other taxes due in connection with the Restricted Shares, and
to take such other action as the Committee may deem advisable to enable the
Company and the Grantee to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to the Restricted Shares. This
authority shall include the ability to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of the
Grantee's tax obligations and to require the Grantee to enter into elections in
respect of taxes. Withholding of taxes in the form of Shares shall not occur at
a rate that exceeds the minimum required statutory federal and state withholding
rates. If the Grantee is subject to the reporting requirements of Section 16 of
the Exchange Act, the Grantee shall have the right to pay all or a portion of
any withholding or other taxes due in connection with the Restricted Shares by
directing the Company to withhold Shares that would otherwise be received in
connection with the Restricted Shares up to the minimum required withholding
amount.

10. Compliance with Securities Law.

10.1No Shares may be issued hereunder if the Company shall at any time determine
that to do so would (i) violate the listing requirements of an applicable
securities exchange, or adversely affect the registration or qualification of
the Company's Shares under any state or federal law or regulation, or (ii)
require the consent or approval of any regulatory body or the satisfaction of
withholding tax or other withholding liabilities. In any of the events referred
to in clause (i) or

2

--------------------------------------------------------------------------------

 



clause (ii) above, the issuance of such Shares shall be suspended and shall not
be effective unless and until such withholding, listing, registration,
qualifications or approval shall have been effected or obtained free of any
conditions not acceptable to the Company in its sole discretion, notwithstanding
any termination of the Award or any portion of the Award during the period when
issuance has been suspended.

10.2The Committee may require, as a condition to the issuance of Shares
hereunder, representations, warranties and agreements to the effect that such
Shares are being purchased or acquired by the Grantee for investment only and
without any present intention to sell or otherwise distribute such Shares and
that the Grantee will not dispose of such Shares in transactions which, in the
opinion of counsel to the Company, would violate the registration provisions of
the Securities Act and the rules and regulations thereunder.

11.  Amendment.  

The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue, or terminate, this Agreement; provided, however, that
without the consent of the Grantee, no such amendment, alteration, suspension,
discontinuation, or termination of this Agreement may materially and adversely
affect the rights of the Grantee under this Agreement, except insofar as any
such action is necessary to ensure the Agreement’s compliance with applicable
law or regulation or the listing requirements of an applicable securities
exchange, including, without limitation, Code Section 409A.

12. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

13. Governing Law.

To the extent that Federal laws do not otherwise control, the validity and
construction of this shall be construed and enforced in accordance with the laws
of the State of Delaware, but without giving effect to the choice of law
principles thereof.

14.  Recoupment.

This Award shall be subject to mandatory repayment by the Grantee to the Company
pursuant to the terms of any applicable Company "clawback" or recoupment policy.

15. Restricted Shares Subject to Plan.

This Agreement is subject to the Plan as approved by the Company's stockholders.
The terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

16. Successors and Assigns.  

The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Grantee and the Grantee's beneficiaries,
executors, administrators and the person(s) to whom the Restricted Shares may be
transferred by will or the laws of descent or distribution. 



3

--------------------------------------------------------------------------------

 



17. Section 409A.

This Agreement is intended to comply with, or be exempt from, Code Section 409A
and all regulations, guidance, compliance programs and other interpretative
authority thereunder, and all provisions of this Agreement shall be applied and
interpreted in a manner consistent therewith. Notwithstanding anything contained
herein to the contrary, in the event the Award is subject to Code Section 409A,
the Committee may, in its sole discretion and without the Grantee’s prior
consent, amend this Agreement or take any other actions as deemed appropriate by
the Committee to (i) exempt this Agreement from the application of Code Section
409A, (ii) preserve the intended tax treatment of the Award or (iii) comply with
the requirements of Code Section 409A. In the event that the Grantee is a
"specified employee" within the meaning of Code Section 409A, and a payment or
benefit provided for under this Agreement would be subject to additional tax
under Code Section 409A if such payment or benefit is paid within six (6) months
after the Grantee’s separation from service (within the meaning of Code Section
409A), then such payment or benefit shall not be paid (or commence) during the
six (6) month period immediately following the Grantee’s separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six (6) month period and which would have incurred such additional tax under
Code Section 409A shall instead be paid to the Grantee in a lump-sum cash
payment, without interest, on the earlier of (i) the first business day of the
seventh month following the Grantee's separation from service or (ii) the tenth
business day following the Grantee’s death. Notwithstanding the foregoing, none
of the Company, its Affiliates or their respective directors, officers,
employees or advisors will be held liable for any taxes, interest or other
amounts owed by the Grantee as a result of the application of Code Section
409A. Each payment payable hereunder shall be treated as a separate payment in a
series of payments within the meaning of, and for purposes of, Code Section
409A.

18. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company for all purposes.

19. Entire Agreement.

This Agreement and the applicable terms and conditions of the Plan constitute
the entire understanding between the Grantee and the Company, and supersede all
other agreements, whether written or oral, with respect to the Award. In the
event of a conflict between this Agreement and the Plan, this Agreement shall
govern.

20. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

21. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Counterpart signature pages to this Agreement transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.



4

--------------------------------------------------------------------------------

 



22. Acceptance.

The Grantee hereby acknowledges receipt of a copy of the Plan and this
Agreement. The Grantee has read and understands the terms and provisions hereof
and thereof, and accepts the Restricted Shares subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting,  settlement or disposition of
the Restricted Shares and that the Grantee has been advised to consult a tax
advisor prior to such vesting, settlement or disposition.

IN WITNESS WHEREOF, this Agreement has been executed effective January 2, 2019.

 

 

 

 

 

US ECOLOGY, INC.

 

 

 

 

 

By:

Jeffrey R. Feeler

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name:

 

 

Address:

 

 

TaxID#:

 

 

5

--------------------------------------------------------------------------------